DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


STATUS OF CLAIMS
1.	The following is a Notice of Allowance in response to remarks filed 20 December 2021.

Terminal Disclaimer
2.	The terminal disclaimer filed on 02/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/632,541 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


REASONS FOR ALLOWANCE
3.	Claims 1 and 6-8 are allowable as set forth below.
4.	Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant's invention as the noted features amount to more than a predictable use of elements in the prior art. The allowable features found in the independent claims are as follows:
generating, by the one or more processors, the spatial visualization including a respective size and a respective location for the one or more user interface elements, wherein (i) the one or more user interface elements are rendered at one or more distances from the location of the touch input gesture and (ii) the one or more distances from the location of the touch input gesture being proportional to the relevance scores of the one or more user interface elements”

Chew (US 2016/0171764 A1 - Abstract: Example implementations relate to rendering a visualization of a data set. In example implementations, a device causes a first plurality of geometric shapes to be generated. The first plurality of geometric shapes may correspond to a first plurality of topics at a first hierarchical level of the data set. The device may cause the first plurality of shapes to be arranged in a tessellation. Sizes of the first plurality of geometric shapes in the tessellation may be based on a ranking or importance of the corresponding first plurality of topics)
Chiu (US 2017/0228445 A1 – Abstract: Systems and methods disclosed herein present topic-centric visualizations of collaboration data. An example method includes: obtaining a set of topics based on an analysis of collaboration data and displaying an interactive visualization that includes first UI elements that correspond to each topic “first UI elements corresponding to similar topics are positioned close together”)
Morris (US 2018/0356964 A1 – ¶ 0257: An interaction may be detected between a user and the move user interface element. The interaction may identify a 
Lovitt (US 2013/0152001 A1 – Abstract: The present invention extends to methods, systems, and computer program products for adjusting user interface elements. Embodiments of the invention can adjust the size, shape, and position of user interface elements and whitespace based on historical usage data. Adjustments can reduce the cognitive load associated with selecting some user interface elements. In dangerous environments, such as, for example, a moving 
Yang (US 2017/0235739 A1 – Abstract: A method for presenting conversational history is implemented on a computing device and includes: deriving a collaboration activity index as a function of at least a frequency of a conversation's communications over a period of time, mapping the collaboration activity index to a conversation timeline according to a timeline for the period of time; and displaying the conversation timeline on a display screen.)

None of the evidence at hand teaches or suggests the combination of underlined features, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims include allowable subject matter as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
N. Kukimoto, Y. Onoue, K. Aoki, K. Fujita and K. Koyamada, “HyperInfo: Interactive Large Display for Informal Visual Communication”, 2014 17th International Conference on Network-Based Information Systems [online], September 2014 [retrieved on 2022-02-10]. Retrieved from the Internet:<URL: https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7023983><DOI: 10.1109/NBiS.2014.60>

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629      

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629